Citation Nr: 1325696	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  11-21 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1981 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A June 2010 rating decision denied entitlement to a TDIU, and a November 2010 rating decision denied entitlement to service connection for depression.

Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific condition, such a claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, but he instead makes a general claim for compensation for the difficulties posed by his mental condition.  Accordingly, the issue for consideration on remand should not be strictly limited to the Veteran's claimed depression, but it should instead encompass this and any other relevant psychiatric diagnoses in the claims file.  The Board has recharacterized the issue on appeal accordingly.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required on his part.


REMAND

In July 2011, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO in Winston-Salem, North Carolina, and he requested a hearing before a Decision Review Officer (DRO) first, if possible.  In April 2013, the Veteran properly withdrew his request for a DRO hearing, and such hearing was cancelled.  The Veteran did not, however, specifically withdraw his request for a VLJ hearing at the RO.  To date, such a hearing has not been scheduled.  There is no indication in the record that the Veteran has withdrawn his request for a Board hearing.  Accordingly, on remand, the Veteran should be scheduled for a hearing before a VLJ at the RO in Winston-Salem, North Carolina.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a VLJ at the RO in Winston-Salem, North Carolina.  After the Veteran has been afforded an opportunity to appear at a hearing before a VLJ, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.  All correspondence and any hearing transcripts regarding this hearing should be associated with the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

